DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 18 October 2021 is acknowledged. Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The remainder of the instant Office Action is directed to claims 1-14.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “locking module” in claims 1-14 and (2) “activation module…to activate said camera module for capturing image but also to actuate said locking device…” in claims 1, 5-8, and 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Objections
Claims 1-14 are objected to because of the following informalities: Claim 1, line 10, the language “capturing image” appears to be a typographical error intended to read “capturing an image.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “locking module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “locking module” constitutes and indefinite, unbounded limitation, since it covers all ways of performing the “locking function,” and thus, the inventor has not provided sufficient disclosure to show possession of the invention. Possession is shown by describing the claimed invention; description can be accomplished with words, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotfried (2004/0099134).
In reference to claim 1, Gotfried discloses a firearm system, comprising: 
a firearm which comprises a trigger-actuated firing mechanism (figure 2); and 
a user identification system built-in with said firearm, which comprises:  5
a locking module that releasably locks up said trigger-actuated firing mechanism from being actuated (figures 2 and 3, locking module 136); 
a camera module being activated for generating tangible evidence of operation incidents (figures 2 and 3, camera 150); and 
an activation module operatively linked to said locking module and said camera 10module, wherein said activation module pre-stores authorized user data and continuously collects user operation data not only to activate said camera module for capturing image but also to actuate said locking module to unlock said trigger-actuated firing mechanism when said user operation data is matched with said authorized user data (figure 3, the activation module comprises the combination of elements 114, 116, 140, 148, 154, and 164).

In reference to claim 9, Gotfried discloses the claimed invention (paragraphs 17 and 33).

In reference to claim 14, Gotfried discloses the claimed invention (figure 3, power supply 170).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Recce (2002/0170220).

Further, Recce teaches that it is known to utilize a type of touch sensor (pressure sensor array), provided at a handgrip of a firearm, to continuously provide a biometric identifier for selectively activating a locking mechanism of the firearm (figure 1, sensors 125). Recce discloses that such biometric identifier that reads a user’s pressure signature has advantages over a fingerprint recognition system, e.g., a user can wear gloves (paragraph 78). Thus, based on the above-noted teachings of Gotfried and Recce, it would have been obvious to one of ordinary skill in the art to form the biometric identifier of Gotfried as a pressure sensor array provided at the handgrip of the firearm to actuate said locking module and to activate said camera module at the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Klebes (2003/0115786).
Gotfried discloses the claimed invention, except for wherein said activation module 15comprises a thermal activation sensor provided at a hand grip of said firearm to actuate said locking module and to activate said camera module at the same time. However, it is noted that Gotfried discloses that the biometric identifier 140, which reads a biometric signature to unlock the locking module 136 via the central microprocessor 154, can take the form of any known biometric identifier (paragraph 128). Further, Gotfried makes clear that the camera is controlled by the central microprocessor via a signal from an input, e.g., a sensor mechanism or transceiver (at least figure 3). Further, Gotfried discloses that any suitable mechanism for activating the camera, e.g., any suitable input to the microprocessor, can be practiced with the invention (paragraph 43). Further, a person of ordinary skill in the art would at once envisage that the biometric identifier is a suitable mechanism for activating the camera, since it acts as an input to the central microprocessor to selectively activate electronic components of the system.
Further, Klebes teaches that it is known to utilize a thermal sensor, provided at a firearm, to provide a biometric identifier for selectively authorizing use of the firearm (abstract; paragraph 20). An advantage of a thermal sensor vis-à-vis a fingerprint .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Weinberg (2018/0224231).
Gotfried discloses the claimed invention, except for wherein said activation module 15comprises a gyro sensor built-in with said firearm to actuate said locking module and to activate said camera module at the same time when a movement is detected by the gyro sensor. However, it is noted that Gotfried discloses a biometric identifier 140, which reads a biometric signature to unlock the locking module 136 via the central microprocessor 154. That said, Gotfried also discloses that the biometric identifier is not a critical aspect of the system and can be omitted (paragraph 57). Thus, Gotfried at least implies that the locking module can be selectively activated via some other activation mechanism. 
Further, Gotfried makes clear that the camera is controlled by the central microprocessor via a signal from an input, e.g., a sensor mechanism or transceiver (at least figure 3). Further, Gotfried discloses that any suitable mechanism for activating the 
Further, Weinberg teaches that it is known to utilize a gyro sensor, built-in to a firearm, to provide an indication of movement for selectively authorizing use of the firearm (paragraph 67). Thus, based on the above-noted teachings of Gotfried and Weinberg, it would have been obvious to one of ordinary skill in the art to form the firearm of Gotfried with a built-in gyro sensor, in lieu of a biometric sensor, to actuate said locking module and to activate said camera module at the same time when a movement of a firearm is detected; the substitution would predictable activation of the locking module and camera based on a sensor input to the microprocessor.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Campagna et al. (2019/0011206; “Campagna”).
In reference to claim 5, Gotfried discloses the claimed invention, except for wherein said camera module comprises a front image capturing unit provided at said firearm for capturing a shooting image of said firearm as one of said user operation data and a rear image capturing unit provided at said firearm for capturing a facial image of a user as one of said user operation data. However, Campagna teaches that it is known to provide a firearm safety system, similar to that of Gotfried, with a camera module that comprises a front image capturing unit provided at said firearm for capturing a shooting 
Further, it is noted that Gotfried discloses that the biometric identifier 140, which reads a biometric signature to unlock the locking module 136 via the central microprocessor 154, can take the form of any known biometric identifier (paragraph 128). Further, the camera module taught by Campagna constitutes a biometric identifier used to unlock a firearm (facial recognition). Thus, it would have been obvious to one of ordinary skill in the art to form the camera module of Gotfried with a front image capturing unit provided at said firearm for capturing a shooting image of said firearm as one of said user operation data and a rear image capturing unit provided at said firearm for capturing a facial image of a user as one of said user operation data, in order to provide a robust safety means that requires both the identification of an authorized shooter and the identification of an authorized target before the firearm is unlocked.

In reference to claim 6, Gotfried in view of Campagna makes obvious the claimed invention (Gotfried, figure 3, element 168).

In reference to claim 7, Gotfried in view of Campagna makes obvious the claimed invention, except for wherein at least one of said front 15image capturing unit and said .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Bates et al. (6415542).
Gotfried discloses the claimed invention, including wherein the user identification module comprises a GPS module built-in with the firearm to detect a location of said firearm as user operation data (figure 3, element 114). Gotfried fails to explicitly disclose that the activation module pre-stores authorized GPS data to compare with detected GPS data to activate the camera and unlock the firearm. However, Gotfried does not limit the means for activating the camera and for unlocking the firearm as a critical aspect of the invention, but rather broadly implies that any suitable sensor/detector can be used as an input to the microprocessor for controlling other components of the system, e.g., the locking module and camera (set forth above in the references to claims 2-5; figure 3 and paragraph 30 make clear that the central microprocessor is configured to control the locking module and camera based on inputs from sensors and detectors, e.g., GPS module 114, transceiver 116, biometric identifier 140, etc.; paragraph 57 states that a biometric identifier isn’t necessary, and thus, implies that the 
Further, Bates teaches that it is known to pre-store authorized location data (GPS data) in a controller built-in to firearm, such that location data detected by an onboard GPS module can be compared to the pre-stored data in order to selectively activate a locking module (figure 3; column 4, lines 1-8). Bates discloses that such a configuration is useful for limiting the geographical locations in which a firearm can be fired (column 4, lines 9-22). Thus, based on the teachings of both Gotfried and Bates, it would have been obvious to one of ordinary skill in the art to pre-store authorized location data (GPS data) in the microprocessor, utilize the GPS module as an input to the microprocessor for controlling the camera and locking module, and configure the activation module such that location data detected by the GPS module is compared to the pre-stored location data in order to selectively activate a locking module and camera only when the firearm is located in an authorized area.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Arif et al. (2014/0366421).
In reference to claim 10, Gotfried discloses the claimed invention, including a monitoring station including a computer and a data transceiver built-in with the firearm to wirelessly and continuously send user operation data to the monitoring station (figure 3, monitoring station 110, transceiver 116; paragraphs 31 and 54). Gotfried fails to 

In reference to claim 11, Gotfried in view of Arif makes obvious the claimed invention. Gotfried clearly discloses that a signal (code) can be transmitted from the monitoring station to the transceiver in order to selectively activate the locking module (paragraph 44). Gotfried does not explicitly disclose that said signal is sent when user operation data is matched with the authorized user data. However, Arif teaches that it is known to send a lock enable/disable signal from a server to a firearm when operation data transmitted from the firearm is matched with the authorized user data at the server (paragraphs 29 and 40; figure 2, element 206, element 226). Thus, it would have been obvious to one of ordinary skill in the art to configure the system made obvious by Gotfried in view of Arif, as set forth above in the reference to claim 10, such that the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Arif and further in view of Campagna.
Gotfried in view of Arif, as set forth above, makes obvious the claimed invention, including wherein the authorized user data comprises user operation data of said firearm from said activation module, e.g., fingerprint data (set forth above). However, Gotfried in view of Arif, as set forth above, fails to render obvious that the authorized user data additionally comprises an image captured by the camera module. However, Campagna teaches the utilization of a camera module to capture an image for comparison with stored, authorized user images (facial recognition data), in order to provide enhanced security to a firearm safety system. Further, it is noted that Arif contemplates utilizing multiple factors for firearm use authorization (e.g., multiple biometrics; paragraph 62), in order to form a more robust system vis-à-vis single factor authorization. Thus, it would have been obvious to one of ordinary skill in the art to include an image captured by the camera as authorized user data, in addition to other biometric data (e.g., fingerprint), in order to provide enhanced security to the firearm safety system (at least two factors instead of one).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gotfried in view of Rapp et al. (6678984; “Rapp”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chang et al. (8381426), Walker (9032657), Steward et al. (10764542), Winiecki (9797670), Betro (9752840), Estes, III et al. (10783258), Clark et al. (11156420), Albanesi et al. (2003/0136042), Vivian et al. (2002/0157296), Newkirk et al. (2005/0066567), Ballard et al. (2015/0040453), Bensayan et al. (2015/0113851), Saatchi et al. (2016/0165192), and Milde, JR. (2018/0045479).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641